Name: Commission Regulation (EEC) No 1753/86 of 5 June 1986 fixing the quantities of pigmeat to be offered for sale by invitation to tender and at a fixed price in June 1986 pursuant to Article 2a of Regulation (EEC) No 2858/85 and publishing the results of the invitation to tender of 27 May 1986
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 152/20 Official Journal of the European Communities 6. 6 . 86 COMMISSION REGULATION (EEC) No 1753/86 of 5 June 1986 fixing the quantities of pigmeat to be offered for sale by invitation to tender and at a fixed price in June 1986 pursuant to Article 2a of Regulation (EEC) No 2858/85 and publishing the results of the invitation to tender of 27 May 1986 pean Communities at the same time as the results of the invitation to tender relating thereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1475/86 (2), and in particular Article 20 thereof, Whereas Article 2 (a) (3) of Commission Regulation (EEC) No 2858/85 of 11 October 1985 on the sale of pigmeat held by the Belgian intervention agency pursuant to Regulations (EEC) No 772/85, (EEC) No 978/85 and (EEC) No 1477/85 (3), as last amended by Regulation (EEC) No 1495/86 (4), provides that the quantities of meat to be sold in the monthly invitation to tender, for specific quantities to be processed into products intended for uses other than for human consumption, are to be determined in accordance with the procedure laid down in Article 24 of Regulation (EEC) No 2759/75 ; whereas the quantities for the invitation to tender of 24 June 1986 need to be fixed in accordance with the availability of meat and the current state of the market for pigmeat ; Whereas Article 8 ( 1 ) of Regulation (EEC) No 2858/85 further provides that the quantities not sold in a given invitation to tender are to be sold at a fixed price in accordance with the terms set out therein ; whereas Article 8 (2) provides that the quantities to be thus sold are to be published in the Official Journal of the Euro HAS ADOPTED THIS REGULATION : Article 1 The Belgian intervention agency shall put up for sale, in accordance with Articles 2a (3) and 3 ( 1 ) of Regulation (EEC) No 2858/85, approximately 5 000 tonnes of pigmeat in the invitation to tender of 24 June 1986 . Article 2 1 . In accordance with Articles 2a (3) and 3 ( 1 ) of Regu ­ lation (EEC) No 2858/85, the results of the invitation to tender of 27 May 1986 appear in Annex I hereto. 2 . In accordance with the provisions of Article 8 ( 1 ) of Regulation (EEC) No 2858/85 the quantities of meat remaining for sale at a fixed price as from 9 June 1986 appear in Annex II as well as the price applicable to the product in question . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 June 1986. For the Commission Frans ANDRIESSEN Vice-President ( ¢) OJ No L 282, 1 . 11 . 1975, p. 1 . (') OJ No L 133, 21 . 5 . 1986, p. 39. (3) OJ r4o L 274, 15 . 10 . 1985, p. Z H OJ No L 131 , 17 . 5. 1986, p. 26 . 6. 6 . 86 Official Journal of the European Communities No L 152/21 ANNEX I Results of 27 May 1986 invitation to tender in accordance with Articles 2 (a) (3) and 3 ( 1 ) of Regulation (EEC) No 2858/85 Description of products Quantities accepted (tonnes) Minimum price (ECU/tonne) Carcases, frozen (ex 02.01 A III a) 1 ) \ Fore-ends or shoulders, frozen II (ex 02.01 A III a) 3) Il&gt; 3 350 10 Bellies with rind, frozen li (ex 02.01 A III a) 5) \ Middles, frozen !! (ex 02.01 A III a) 6) ANNEX II Quantities of meat remaining for sale at fixed prices as from 9 June 1986 in accordance with Article 8 ( 1 ) of Regulation (EEC) No 2858/85 Description of products Quantities(tonnes) Price '(ECU/tonne) Carcases, frozen (ex 02.01 A III a) 1 ) J Fore-ends or shoulders , frozen (ex 02.01 A III a) 3) _ Bellies with rind, frozen (ex 02.01 A III a) 5) Middles , frozen (ex 02.01 A III a) 6) I